Citation Nr: 9926424	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-06 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

3.  Entitlement to an increased evaluation for the residuals 
of pelvic fracture with arthritis, shortening of the left 
leg, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of left anterior cruciate ligament reconstruction, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a compensable evaluation for third degree 
burn scars of the thighs.

4.  Entitlement to an increased evaluation of low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to October 
1987.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which increased 
ratings were denied for (1) post pelvic fracture involving 
left acetabulum with superior lateral migration femoral head 
with traumatic arthritic changes, (2) post dislocated left 
knee, reconstruction of anterior cruciate ligament medial and 
lateral structures, chronic instability, and (3) status post 
third degree burns of thighs treated with skin graft with 
large area of scars and in which service connection for a low 
back condition, as secondary to the service-connected left 
pelvic disability, was granted and evaluated as 10 percent 
disabling.

In a subsequent rating decision, the RO increased the 
evaluations for the veteran's left pelvic and left knee 
disabilities to 30 percent and 30 percent, respectively, 
effective in July 1996.  By the same rating decision, the RO 
further increased the evaluation for the veteran's left 
pelvic disability to 60 percent, effective in September 1998.  
However, the veteran's appeal concerning these issues remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In her September 1997 notice of disagreement, the veteran 
indicated that she experiences frequent pain in her right 
shoulder and hip because of overuse.  A claim for service 
connection for right shoulder and right hip disabilities, as 
secondary to her service-connected left pelvic disability, is 
thus inferred.

This issue is referred to the RO for appropriate action.


REMAND

The Board has thoroughly reviewed the evidence before it and 
finds that further development is necessary before it can 
complete appellate action on this claim.

First, the Board notes that a report of a VA Compensation and 
Pension Examination for skin is of record and is dated 
September 4, 1998.  It is stamped as having been received by 
the RO on September 24, 1998, which is prior to the RO's 
issuance of its last, September 30, 1998, supplemental 
statement of the case (SSOC) and before transfer of the 
veteran's claims file to the Board.  However, the Board is 
unable to determine where the RO considered this evidence in 
its evaluation of the veteran's 3rd degree burn scars since 
no reference was made to that examination in the last SSOC.  
The RO further states in this SSOC that the evidence shows no 
complaints or findings with regard to the scars.  Yet, this 
is clearly not the case, as the September 4, 1998 VA report 
illustrates.  

The Board concludes, therefore, that the RO has not reviewed 
the evidence detailed in the September 4, 1998 VA examination 
report.  This evidence must be returned to the RO for its 
consideration and preparation of an SSOC.  See 38 C.F.R. 
§ 19.37 (1998).

Second, the RO has rated the veteran's left pelvic and left 
knee disabilities solely under, respectively, Diagnostic 
Codes 5010-5255, for traumatic arthritis evaluated as 
impairment of the femur, and Diagnostic Code 5257, for 
impairment involving subluxation or lateral instability of 
the knee.  However, the veteran's disability pictures for 
both these conditions involves a more complicated picture.  
In the first instance, the medical evidence shows the veteran 
has lost bone mass in the left leg, resulting in a 3-1/4 
shortening of the left leg.  As to the left knee, the medical 
evidence indicates findings of positive patella grind test, 
swelling, and medial instability, as well as limited motion 
with objective observations of pain upon motion.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Yet, the regulations 
prohibit compensating a claimant twice for the same 
symptomatology, and thus overcompensating the claimant for 
the actual impairment of his earning capacity, i.e. 
pyramiding, as prohibited under 38 C.F.R. § 4.14 (1998).  
Nonetheless, the U.S. Court of Veterans Appeals (now U.S. 
Court of Appeals for Veterans Claims, hereinafter Court) held 
in Esteban, that a veteran who suffered from the residuals of 
an injury to the right side of his face, was entitled to 
separate ratings for disfigurement, a painful scar, and 
muscle injury arising from this injury.  Thus, as a matter of 
law, the appellant was entitled to combine his 10 percent 
rating for disfigurement under Diagnostic Code 7800 with an 
additional 10 percent rating for tender and painful scars 
under Diagnostic Code 7804, and a third 10 percent rating for 
facial muscle injury interfering with mastication under 
Diagnostic Code 5325.  In July 1997, VA General Counsel 
issued a precedent opinion holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.  
VAOPGCPREC 23-97 (7/1/97).

Finally, the Board notes that the September 21, 1998 VA 
examination reports indicate that X-rays of the veteran's 
spine and joints were ordered.  In addition, the evidence of 
record reveals that the veteran has been treated for her 
disabilities at the Naval Hospital in Pensacola, Florida.  
However, neither reports of the requested X-rays nor records 
of treatment accorded the veteran for her service-connected 
disabilities have been associated with the claims file. 

To insure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the Navy 
Hospital in Pensacola, Florida furnish 
legible copies of all medical and 
clinical medical records of outpatient 
and hospital treatment accorded the 
veteran for her service-connected pelvic, 
left knee, burn scar, and lower back 
conditions from 1995 to the present.  The 
RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.

2.  After receipt of any and all newly 
acquired evidence, including procurement 
of the X-rays requested in the September 
21, 1998 VA examination, the RO should 
re-evaluate the veteran's service-
connected lower back, pelvic, and left 
knee conditions.  The RO should further 
consider, specifically, whether any 
manifestations of any arthritis and 
instability of the left knee and 
manifestations of scarring warrant 
evaluation under separate diagnostic 
codes, under Esteban and VAOPGCPREC 23-
97.  The RO should undertake any 
additional development necessary, 
including scheduling a VA examination, if 
it is warranted.

3.  The RO should re-evaluate the 
veteran's service-connected 3rd degree 
burn scars with full regard of evidence 
presented in the September 4, 1998 VA 
examination.  The RO should undertake any 
additional development necessary.

4.  If the decision remains in any way 
adverse to the veteran, she and her 
representative should be furnished with 
an SSOC, and with a reasonable period of 
time within which to respond, at their 
option (unless a new issue is also 
addressed in the SSOC in which case a 
substantive appeal must be filed as to 
any such new issue). 

The veteran need take no action until she is so informed.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  If the RO schedules a VA examination, the 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


